   8:20-cv-00177-JFB-MDN Doc # 27 Filed: 07/17/20 Page 1 of 1 - Page ID # 264




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JEFFERY ANGELO CAMPBELL,

                        Plaintiff,                                       8:20CV177

        vs.                                                                ORDER

SYLVIA BETTA-COLE, ET AL.,

                        Defendants.

       The plaintiff, pro se, has filed a Motion (Filing No. 24) asking the Court to restrict access
to his Motion for Default Judgment (Filing No. 25) as it contains “sensitive information pertaining
to [defendant] Melissa Smith.” The document that the plaintiff seeks to restrict consists of the
plaintiff’s statements that generally restate his allegations in his complaint, a public news article,
and an executive order, and does not contain any personal identifying numbers or addresses or
other private information that is subject to restriction under NECivR. 5.3(b) or Fed. R. Civ. P. 5.2.
Accordingly,

       IT IS ORDERED: The plaintiff’s Motion to Restrict (Filing No. 24) is denied. The Clerk
of Court shall unrestrict access to Filing No. 25.


       Dated this 17th day of July, 2020.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
